Citation Nr: 9931364	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

As certified by the RO, the issue is whether new and material 
evidence has been submitted to reopen the claim of service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from June 1975 to June 1978.  


REMAND

On a VA Form 9, received in May 1997, the veteran checked the 
box indicating that he wished to appear at a hearing before a 
member of the Board at the RO.  The veteran also indicated 
that he wanted a hearing before the hearing officer at the 
RO.  While a personal hearing was conducted at the RO in 
August 1997, the veteran did not withdraw his request for a 
hearing before the Board.  

In July 1998, the Board issued a letter to the veteran 
requesting that he clarify whether he wanted a hearing before 
the Board and, if so, whether he wanted the hearing held in 
Washington, D.C., or a Travel Board hearing at the RO.  The 
veteran was also informed that if he did not respond within 
30 days of the date of the letter, the Board would assume 
that he wanted a hearing before the Board at the Regional 
Office.  The letter was returned by the U. S. Postal Service 
the same month and was marked "addressee unknown."  A 
second letter was sent to the veteran at 14 Oakland Ave., 
Danbury, CT  06817, in August 1999.  No reply to the second 
letter has been received from the veteran.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


